Title: To Benjamin Franklin from Thomas Bond, 24 September 1779
From: Bond, Thomas
To: Franklin, Benjamin


Dear Sir
Philadelphia Septemr. 24. 1779
The Departure of your very worthy & very Sensible Friend, the Sieur Gerard affords me an Opportunity of telling you, that your Thursday Night Associates had the Pleasure of hearing from Mr. Joseph Wharton of your Health & affectionate Remembrance of them, who also told us we might Expect to See You again amongst Us, an event which would give us the highest Satisfaction. Luke Morris Says we cannot do without You & that you must Come. Hugh Roberts desires me to tell you he is become Old, or he would Write to you, he does not concern himself with Public Affairs, he is So much Engaged in Monthly Meeting, Committees & Setting Negroes free, he Scarcely goes to the Point twice a Year, and is become a real Philosopher. Phil Syng is well. S. Roads is a good Whig & Sends his love to You. Poor Israel is no more; his loss to the Quakers is Great; there is a great Revolution among us, the Great are become little, & little Great; The Poor are the happiest People Among us. Our Poor house & Hospitals are almost untenanted. I can Scarce Support my Clinical Lectures in the latter, without hiring the Sick to go into it: And shall be Obliged to give up my Demonstrations of MidWifery, for Want of Subjects in the lying in Wards. Mr. Gerard was elected a fellow of the American Philosophical Society. We presented him with an elegant Certificate, & a Volume of the Transactions neatly & emblematically bound with which he Seemed Pleased. From Seeing the many Objections yet made to Inoculation especially in France, a Country I love, I wrote an Essay in Defence of it, & presented it to my Kind Friend the Minister, who will Shew it to You, I am Certain the Contents of it are important; but I fear it is incorrect, being wrote in haste under perpetual Interruptions of Business, I therefore beg you to give it a friendly reading &ca.
When General Howe came to the Banks of the Delaware I Sent my Family with good Mrs. Venables to Allentown near Bethlehem, where they remained very Conveniently for two Years. I am now happy with Mrs. Bond & my Grand Children about me. Mrs. Martin & her two Children are in Burlington; they all present their Love to You. I hope the Prospect of a more frequent literary Correspondence betwixt us & Europe brightens, & that we shall be Soon again furnished with the Improvements & Publications of the learned World, Which we Should be extremely Obliged to them & You, for I am dear Sir Your very affectionate humble Servt.
Th Bond.
 
Notation: Th: Bond 24 Sept 79
